UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X   For Online Publication Only
DONALDSON INTERIORS, INC.,
                                                                          ORDER
                                                     Plaintiffs,          16-cv-06970 (JMA) (AYS)

                        -against-
                                                                                       FILED
                                                                                       CLERK
ALPLY INSULATED PANELS, LLC,
                                                                             8/16/2019 2:12 pm
                                                      Defendant.                U.S. DISTRICT COURT
----------------------------------------------------------------------X    EASTERN DISTRICT OF NEW YORK
                                                                                LONG ISLAND OFFICE
AZRACK, United States District Judge:

        On May 6, 2019, the Court granted plaintiff Donaldson Interiors, Inc.’s motion for default

judgment against defendant Alply Insulated Panels, LLC. (ECF No. 47.) Plaintiff was directed to

submit evidence to the Court concerning damages within sixty (60) days of the Court’s Order and

has now submitted supporting affidavits to substantiate its damages calculation of $1,479,342.54.

(ECF Nos. 49, 50.) “‘[W]hile a party’s default is deemed to constitute a concession of all well

pleaded allegations of liability, it is not considered an admission of damages.’” Bricklayers &

Allied Craftworkers Local 2, Albany, N.Y. Pension Fund v. Moulton Masonry & Const., LLC,

779 F.3d 182, 189 (2d Cir. 2015) (quoting Cement & Concrete Workers Dist. Council Welfare

Fund v. Metro Found. Contractors, Inc., 699 F.3d 230, 234 (2d Cir. 2012)). The Court must

conduct an inquiry to “ascertain the amount of damages with reasonable certainty.” Credit

Lyonnais Sec., Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir. 1999) (citing Transatlantic Marine

Claims Agency, Inc. v. Ace Shipping Corp., 109 F.3d 105, 111 (2d Cir. 1997)). The Court finds

that plaintiff’s supporting affidavits, (ECF Nos. 49, 50), establish its damages in the amount of

$1,479,342.54 to a reasonable certainty.
        Accordingly, the Clerk of the Court is respectfully directed to enter judgment against

defendant as follows: Defendant Alply Insulated Panels, LLC is liable to plaintiff Donaldson

Interiors, Inc. for $1,479,342.54 in damages. Post judgment interest is granted and shall be

calculated pursuant to 28 U.S.C. § 1961 as of the date of this Default Judgment until the date of

its satisfaction.

        The Clerk of the Court is also directed to mark this case closed.

SO ORDERED.

Dated: August 16, 2019
Central Islip, New York                                  /s/ (JMA)
                                                      JOAN M. AZRACK
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
